Name: 97/150/EC: Commission Decision of 24 February 1997 on the setting- up of a European consultative forum on the environment and sustainable development (Text with EEA relevance)
 Type: Decision
 Subject Matter: environmental policy;  European construction;  parliamentary proceedings;  EU institutions and European civil service
 Date Published: 1997-02-27

 Avis juridique important|31997D015097/150/EC: Commission Decision of 24 February 1997 on the setting- up of a European consultative forum on the environment and sustainable development (Text with EEA relevance) Official Journal L 058 , 27/02/1997 P. 0048 - 0049COMMISSION DECISION of 24 February 1997 on the setting-up of a European consultative forum on the environment and sustainable development (Text with EEA relevance) (97/150/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Whereas in the Resolution of 1 February 1993 on a Community programme of policy and action in relation to the environment and sustainable development (1), the Council and the Representatives of the Governments of the Member States, meeting within the Council approved the approach and general strategy of the programme 'Towards Sustainability` presented by the Commission;Whereas the programme provided for in the setting-up of a general consultative forum bringing together representatives from the sectors of production, the business world, regional and local authorities, professional associations, unions and environmental and consumer organizations;Whereas Commission Decision 93/701/EC (2) set up a General Consultative Forum on the environment;Whereas the Forum contained a balanced number of representatives from the various sectors concerned; whereas its members were appointed by the Commission in the light of recommendations from organizations representing each sector concerned at Community level;Whereas the Forum has proved to be a successful body in advising the Commission on aspects of both sustainable development and environment policies;Whereas the Forum has been a place of consultation and dialogue between the representatives of the said sectors and the Commission;Whereas in the light of the success of the Forum in developing dialogue, there is a need to reinforce its public profile and to give it a more independent role;Whereas it is appropriate to appoint an independent chairman and to change its title;Whereas the problems of the environment require a higher degree of involvement of closely associated countries in Europe and there is therefore a need to make provision for the involvement of participants from EEA countries and the associated countries;Whereas for reasons of clarity, Decision 93/701/EC should be replaced,HAS DECIDED AS FOLLOWS:Article 1 1. A European Consultative Forum on the Environment and Sustainable Development (hereinafter referred to as the 'Forum`) is set up.2. The Forum shall consist of figures from the sectors of products, the business world, regional and local authorities, professional associations, unions and environmental protection and consumer organizations.3. The Commission may appoint members of the Forum from EEA countries and associated countries.Article 2 1. The Forum may be consulted by the Commission on any problem relating to the environment and sustainable development in the Community or in Europe as a whole.2. A member of the bureau of the Forum referred to in Article 7 (3) may draw the Commission's attention to the expediency of consulting the Forum on a matter within the latter's field of competence on which no opinion has been requested.Article 3 The Forum shall consist of 32 members with particular competence in the field of the environment and sustainable development. Seats shall be allocated as follows:(a) seven to twelve seats for business figures;(b) three to five seats for representatives from regional and local authorities;(c) four to seven seats for representatives from environmental protection and consumer organizations;(d) one to three seats for union representatives;(e) seven to ten seats for eminent personalities.Article 4 Members of the Forum shall be appointed by the Commission, which shall take account of the recommendations made to it by the sectors referred to in Article 1 (2).Article 5 1. The term of office of a member of the Forum shall be four years. It may be renewed.2. On expiry of the four-year period, members shall continue to perform their tasks until such time as they are replaced or re-appointed.3. A member's term of office shall be terminated before the end of the four-year period in the event of resignation or death. He or she shall be replaced for the remainder of his or her term of office in accordance with the procedure set out in Article 4.4. No remuneration shall be given in respect of the tasks performed by a member.Article 6 The Commission shall publish the list of members in the Official Journal of the European Communities.Article 7 1. The Commission shall designate the chairmen of the Forum from among the members of the Forum for a term of two years. That term may be renewed once.2. The Forum shall elect two vice-chairmen from among its members for a term of two years. That term may be renewed once. Election shall be by a two thirds majority of members present.3. The chairman and the vice-chairmen shall constitute the bureau. The bureau shall prepare and organize the work of the Forum.Article 8 1. The Forum may, on a proposal from one of its members or the Commission, invite any person having a particular competence in a matter included on the agenda to participate in its work as an expert.2. Experts shall take part only in the deliberations on those items for which their presence is required.Article 9 The Forum may set up working parties.Article 10 1. The Forum and the bureau shall meet at the seat of the Commission when convened by the chairman in agreement with the Commission.2. Representatives from the relevant Commission departments shall take part in the meetings of the Forum, the bureau and the working parties, when requested by the chairman in agreement with the Commission.3. The Commission shall provide the secretariat for the Forum, the bureau and the working parties.Article 11 1. The Forum's deliberations shall deal with requests for opinions lodged by the Commission. They shall not be followed by a vote.2. When requesting an opinion from the Forum, the Commission may set a deadline for delivery of the opinion.3. The record of each meeting and positions adopted shall be sent to the Commission.Article 12 Without prejudice to the provisions of Article 214 of the Treaty, members of the Forum shall be required not to divulge information of which they become aware through the work of the Forum or the working parties where the Commission indicates that an opinion requested or a question raised concerns a matter which is confidential.In this event, only members of the Forum and the representatives of Commission departments shall attend the meetings.Article 13 Decision 93/701/EC is hereby repealed.Article 14 This Decision shall take effect on 1 March 1997.Done at Brussels, 24 February 1997.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ No C 138, 17. 5. 1993, p. 1.(2) OJ No L 328, 29. 12. 1993, p. 53.